Citation Nr: 1641723	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right lower extremity below-the-knee amputation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board subsequently remanded this matter in July 2016 to schedule the Veteran for a videoconference hearing before the Board, with the Veteran at the Roanoke, Virginia RO and the Veterans Law Judge in Washington, DC.  The Veteran was scheduled for a videoconference hearing in late July 2016, but did not appear for the hearing.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's January 2012 substantive appeal requested a Central Office hearing before a Veterans Law Judge.  After the Veteran was notified that a hearing had been scheduled for April 2016, he responded in March 2016 and indicated that it was impossible for him to attend the Central Office hearing due to his declining health, and requested that he be scheduled for a hearing at the Hunter Holmes McGuire VA Hospital in Richmond, Virginia.  The RO subsequently scheduled him for a video hearing in July 2016 at the Roanoke, Virginia RO, and the Veteran confirmed by telephone that he planned to attend.  The Veteran did not report to the July 2016 hearing.  

Giving consideration to the Veteran's statements in a March 2016 letter, wherein he indicated that he is unable to drive and that his wife suffers from failing eyesight limiting her to a few hours of driving during the day, the Board contacted the Veteran's representative to determine whether the Veteran was rendered unable to attend the July 2016 hearing and wanted to be rescheduled for a time when he could attend in Richmond (which is significantly closer in proximity to the Veteran's home address).  The Veteran, through his representative, responded via letter in October 2016, stating that he would like to be rescheduled for a video hearing at the Richmond VA medical facility.     

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity to present evidence at the requested hearing.  Therefore, given that good cause has been shown for the Veteran's absence from the prior-scheduled hearings, the Board finds that the case should be remanded to schedule the Veteran for a Board hearing, by videoconference, to be held at the VA Hospital in Richmond, Virginia, so that he may present evidence and argument in support of his appeal seeking service connection for a right lower extremity below-the-knee amputation.  See 38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700(a) (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge regarding the claim for entitlement to service connection Judge for a right lower extremity below-the-knee amputation.  The hearing should be scheduled at the Hunter Holmes McGuire VAMC in Richmond, Virginia, (or other appropriate facility within comparably short driving distance from the Veteran's home), and the Veteran and his representative should be provided with appropriate notification.  A copy of the notice letter concerning the time and place of the hearing should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




